Name: 93/675/EC: Commission Decision of 10 December 1993 approving an amendment of the varietal conversion programme for hops submitted by the Federal Republic of Germany under Council Regulation (EEC) No 2997/87 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  economic policy;  agricultural structures and production
 Date Published: 1993-12-17

 Avis juridique important|31993D067593/675/EC: Commission Decision of 10 December 1993 approving an amendment of the varietal conversion programme for hops submitted by the Federal Republic of Germany under Council Regulation (EEC) No 2997/87 (Only the German text is authentic) Official Journal L 316 , 17/12/1993 P. 0038 - 0040COMMISSION DECISION of 10 December 1993 approving an amendment of the varietal conversion programme for hops submitted by the Federal Republic of Germany under Council Regulation (EEC) No 2997/87 (Only the German text is authentic) (93/675/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2997/87 of 22 September 1987 laying down, in respect of hops, the amount of aid to producers for the 1986 harvest and providing for special measures for certain regions of production (1), as last amended by Regulation (EEC) No 3338/92 (2), and in particular Article 2 (5) thereof, Having regard to Commission Regulation (EEC) No 3889/87 of 22 December 1987 laying down detailed rules for the application of the special measures for certain regions of hops production (3), as last amended by Regulation (EEC) No 718/93 (4), and in particular Article 3 thereof, Whereas the Federal Republic of Germany transmitted to the Commission on 28 March 1988 a varietal conversion programme for the hops sector in accordance with Article 2 (5) of Regulation (EEC) No 2997/87; whereas this programme, as amended on 3 July 1989, was approved in Commission Decision 89/482/EEC (5); Whereas the Federal Republic of Germany transmitted to the Commission on 22 December 1989 amendments of this programme which were approved - following further amendments adopted on 4 May 1990 - in Decision 90/341/EEC (6); Whereas the Federal Republic of Germany sent the Commission on 8 January 1983 amendments to the programme which were approved by Decision 93/220/EEC (7); Whereas the Federal Republic of Germany sent the Commission on 20 October 1993 further amendments to this programme; Whereas the proposed amendments mainly cover the distribution between the two other producer groups of 4,2 hectares not used by the Spalt producer group, the range of varieties to be converted to having undergone only minor changes; Whereas this programme is in line with the objectives pursued by that Regulation and contains the information required under Article 2 of Regulation (EEC) No 3889/87; Whereas the programme submitted by the Federal Republic of Germany does not provide for any financial contribution from the national budget; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Hops, HAS ADOPTED THIS DECISION: Article 1 The amendment of the varietal conversion programme for the hops sector submitted under Regulation (EEC) No 2997/87 by the Federal Republic of Germany on 20 October is hereby approved. The main features of that programme as amended are set out in the Annex. Article 2 The Federal Republic of Germany shall inform the Commission of the progress of the programme every six months. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 10 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 284, 7. 10. 1987, p. 19. (2) OJ No L 336, 20. 11. 1992, p. 3. (3) OJ No L 365, 24. 12. 1987, p. 41. (4) OJ No L 74, 27. 3. 1993, p. 46. (5) OJ No L 235, 12. 8. 1989, p. 33. (6) OJ No L 162, 28. 6. 1990, p. 46. (7) OJ No L 94, 20. 4. 1993, p. 33. ANNEX 1. List of producer groups covered by the programme - Hopfenverwertungsgenossenschaft Spalt e.G. - Hopfenverwertungsgenossenschaft Hallertau e.G. - Hopfenverwertungsgenossenschaft Jura e.G. - Hopfenverwertungsgenossenschaft Elbe-Saale e.G. 2. Duration of the programme From 1 April 1988 to 31 December 1994. In all cases, the last plantations must be made before 31 December 1994. 3. Area covered by the programme "" ID="1">HVG Spalt e.G.> ID="2">10,8 ha (1)"> ID="1">HVG Hallertau e.G.> ID="2">762,0 ha (2)"> ID="1">HVG Jura e.G.> ID="2">27,2 ha (2)"> ID="1">HVG Elbe-Saale e.G.> ID="2">200,0 ha (3)"> ID="1">Total > ID="2">1 000,0 ha">4. Varieties to be converted to and the areas involved "(in ha)"" ID="1"> "" ID="1">Hallertauer> ID="2">0,5"> ID="1">Spalter> ID="2">2,0"> ID="1">Hersbrucker Spaet> ID="2">176,5"> ID="1">Hallertauer Tradition> ID="2">88,3"> ID="1">Spalter Select> ID="2">141,2"> ID="1">Perle> ID="2">21,0"> ID="1">Total > ID="2">429,5 ">"> ID="1"> >(4)() "> ID="1">Nugget> ID="2">163,5"> ID="1">Target> ID="2">40,9"> ID="1">Hallertauer Magnum> ID="2">365,4"> ID="1">Galena> ID="2">0,6"> ID="1">Total > ID="2">570,5 "">"> (1) Already completed in March 1991. (2) Terminating end 1993. (3) Terminating end 1994. (4)() Within the meaning of Article 2 of Regulation (EEC) No 2997/87 and Article 1 (3) of Regulation (EEC) No 3889/87.